Exhibit 10.3

MINERVA NEUROSCIENCES, INC.

RESTRICTED STOCK UNIT GRANT NOTICE

(INDUCEMENT GRANT OUTSIDE OF THE AMENDED AND RESTATED 2013 EQUITY INCENTIVE
PLAN)

As an inducement material to Participant’s entering into employment with Minerva
Neurosciences, Inc. (the “Corporation”), the Corporation hereby awards to the
individual named below (the “Participant”) a Restricted Stock Unit Award for the
number of shares of the Corporation’s Common Stock (“Restricted Stock Units”)
set forth below (the “Award”). The Award is granted outside of the Corporation’s
Amended and Restated 2013 Equity Incentive Plan (the “Plan”) but is subject to
all of the terms and conditions as set forth in this notice of grant (this
“Restricted Stock Unit Grant Notice”) and in the Plan (as if it had been granted
under the Plan) and the Restricted Stock Unit Agreement (the “Award Agreement”),
both of which are attached hereto and incorporated herein in their entirety.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan or the Award Agreement. In the event of any conflict between the
terms in the Award and the Plan, the terms of the Plan shall control.

 

Participant:    Rick Russell Date of Grant:    December 11, 2017 Grant Number:
   10 Vesting Commencement Date:    December 11, 2017 Number of Restricted Stock
Units/Shares:    40,000

 

Vesting Schedule:    The Restricted Stock Units shall vest in four equal annual
installments on each of the first four anniversaries of the Vesting Commencement
Date, subject to the Participant’s Service through such dates.    In addition,
the Restricted Stock Units may be eligible for accelerated vesting if and to the
extent provided in the Participant’s individual employment or service agreement
with the Corporation. Issuance Schedule:    Subject to any adjustment pursuant
to Section 1.5(h) of the Plan, one share of Common Stock will be issued for each
Restricted Stock Unit that vests at the time set forth in Section 6 of the Award
Agreement. Mandatory Sale To    Cover Withholding Taxes:    As a condition to
acceptance of this award, to the fullest extent permitted under the Plan and
applicable law, withholding taxes and other tax related items will be satisfied
through the sale of a number of the shares subject to the Award as determined in
accordance with Section 11 of the Award Agreement and the remittance of the cash
proceeds to the Corporation. Under the Award Agreement, the Corporation is
authorized and directed by the Participant to make payment from the cash
proceeds of this sale directly to the appropriate taxing authorities in an
amount equal to the taxes required to be withheld. The mandatory sale of shares
to cover withholding taxes and tax related items is imposed by the Corporation
on the Participant in connection with the receipt of this Award, and it is
intended to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the
Exchange Act and be interpreted to meet the requirements of Rule 10b5-1(c).



--------------------------------------------------------------------------------

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan. Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Unit Grant Notice, the Award Agreement and the Plan
set forth the entire understanding between Participant and the Corporation
regarding the acquisition of the Common Stock pursuant to the Award specified
above and supersede all prior oral and written agreements on the terms of this
Award with the exception, if applicable, of (i) the written employment agreement
or offer letter entered into between the Company and Participant specifying the
terms that should govern this specific Award (the “Employment Agreement”) and
(ii) any compensation recovery or “clawback” policy that is adopted by the
Corporation or is otherwise required by applicable law.

By accepting this Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Award Agreement and the Plan and agrees
to all of the terms and conditions set forth in these documents. By accepting
this Award, Participant consents to receive Plan documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Corporation or another third party designated
by the Corporation.

 

MINERVA NEUROSCIENCES, INC.       PARTICIPANT
By:                                     
                                         
                                              

 

Signature       Signature Title:                                     
                                                                               
      Date:                                     
                                                                         
Date:                                     
                                                                               
     

ATTACHMENTS: Award Agreement and Amended and Restated 2013 Equity Incentive Plan



--------------------------------------------------------------------------------

MINERVA NEUROSCIENCES, INC.

INDUCEMENT GRANT OUTSIDE OF

AMENDED AND RESTATED 2013 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Agreement (the “Award Agreement”) and in consideration of
your services, Minerva Neurosciences, Inc. (the “Corporation”) has awarded you
(“Participant”) a Restricted Stock Unit Award (the “Award”) for the number of
Restricted Stock Units/shares indicated in the Grant Notice. The Award is
granted in compliance with NASDAQ Listing Rule 5634(c)(4) as a material
inducement to you entering into employment with the Corporation. The Award is
granted outside of, but subject to the terms of, the Company’s Amended and
Restated 2013 Equity Incentive Plan (the “Plan”) and other relevant Plan
provisions as if the Award had been granted as a Restricted Stock Unit Award
under Section 2.4 of the Plan, provided that for the avoidance of doubt, the
shares of Common Stock issued under the Award shall not reduce and shall have no
impact on the number of shares available for grant under the Plan. Capitalized
terms not explicitly defined in this Award Agreement or the Grant Notice shall
have the same meanings given to them in the Plan. The terms of your Award, in
addition to those set forth in the Grant Notice, are as follows.

1. GRANT OF THE AWARD. This Award represents the right to be issued on a future
date one share of Common Stock for each Restricted Stock Unit that vests on the
applicable vesting date(s) (subject to any adjustment under Section 3 below) as
indicated in the Grant Notice. As of the Date of Grant, the Corporation will
credit to a bookkeeping account maintained by the Corporation for your benefit
(the “Account”) the number of Restricted Stock Units/shares of Common Stock
subject to the Award.

2. VESTING. Subject to the limitations contained herein and in your Employment
Agreement, your Award will vest, if at all, in accordance with the vesting
schedule provided in the Grant Notice, provided that vesting will cease upon the
termination of your Service. Except as otherwise provided in your Employment
Agreement, upon such termination of your Service, the Restricted Stock
Units/shares of Common Stock credited to the Account that were not vested on the
date of such termination will be forfeited at no cost to the Corporation and you
will have no further right, title or interest in or to such underlying shares of
Common Stock.

3. NUMBER OF SHARES. The number of Restricted Stock Units/shares subject to your
Award may be adjusted from time to time for events described in Section 1.5(h)
of the Plan. Any additional Restricted Stock Units, shares, cash or other
property that becomes subject to the Award pursuant to this Section 3, if any,
shall be subject, in a manner determined by the Plan Administrator, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Stock Units and shares covered by
your Award. Notwithstanding the provisions of this Section 3, no fractional
shares or rights for fractional shares of Common Stock shall be created pursuant
to this Section 3. Any fraction of a share will be rounded down to the nearest
whole share.

4. SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock under your
Award unless the shares of Common Stock underlying the Restricted Stock Units
are either (i) then registered under the Securities Act, or (ii) the Corporation
has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award must also comply with other
applicable laws and regulations governing the Award, and you shall not receive
such Common Stock if the Corporation determines that such receipt would not be
in material compliance with such laws and regulations.

 

1.



--------------------------------------------------------------------------------

5. TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of this Award or the shares issuable in respect of your Award, except as
expressly provided in this Section 5. For example, you may not use shares that
may be issued in respect of your Restricted Stock Units as security for a loan.
The restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units. Notwithstanding the
foregoing, by delivering written notice to the Corporation, in a form
satisfactory to the Corporation, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Common Stock to which you were entitled at the time of your death pursuant to
this Award Agreement. In the absence of such a designation, your legal
representative will be entitled to receive, on behalf of your estate, such
Common Stock or other consideration.

(a) Death. Your Award is transferable by will and by the laws of descent and
distribution. At your death, vesting of your Award will cease and your executor
or administrator of your estate shall be entitled to receive, on behalf of your
estate, any Common Stock or other consideration that vested but was not issued
before your death.

(b) Domestic Relations Orders. Upon receiving written permission from the Plan
Administrator or its duly authorized designee, and provided that you and the
designated transferee enter into transfer and other agreements required by the
Corporation, you may transfer your right to receive the distribution of Common
Stock or other consideration hereunder, pursuant to a domestic relations order
or marital settlement agreement that contains the information required by the
Corporation to effectuate the transfer. You are encouraged to discuss the
proposed terms of any division of this Award with the Corporation General
Counsel prior to finalizing the domestic relations order or marital settlement
agreement to verify that you may make such transfer, and if so, to help ensure
the required information is contained within the domestic relations order or
marital settlement agreement.

6. DATE OF ISSUANCE.

(a) The issuance of shares in respect of the Restricted Stock Units is intended
to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be construed
and administered in such a manner. Subject to the satisfaction of the
withholding obligations set forth in this Award Agreement, in the event one or
more Restricted Stock Units vests, the Corporation shall issue to you one share
of Common Stock for each Restricted Stock Unit that vests on the applicable
vesting date(s) described in the Grant Notice (subject to any adjustment under
Section 3 above). The issuance date determined by this paragraph is referred to
as the “Original Issuance Date”.

(b) If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day.

(i) the Original Issuance Date does not occur (1) during an “open window period”
applicable to you, as determined by the Corporation in accordance with the
Corporation’s then-effective policy on trading in Corporation securities, or
(2) on a date when you are otherwise permitted to sell shares of Common Stock on
an established stock exchange or stock market, and

(ii) either (1) Withholding Taxes do not apply, or (2) the Corporation decides,
prior to the Original Issuance Date, (A) not to satisfy the Withholding Taxes by
withholding shares of Common Stock from the shares otherwise due, on the
Original Issuance Date, to you under this Award, and (B) not to permit you to
pay your Withholding Taxes in cash,

 

2.



--------------------------------------------------------------------------------

then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Corporation’s Common Stock in the open public market, but in no
event later than December 31 of the calendar year in which the Original Issuance
Date occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulations Section 1.409A-1(b)(4), no later than the date that is
the 15th day of the third calendar month of the applicable year following the
year in which the shares of Common Stock under this Award are no longer subject
to a “substantial risk of forfeiture” within the meaning of Treasury Regulations
Section 1.409A-1(d)

(c) The form of delivery of the shares of Common Stock in respect of your Award
(e.g., a stock certificate or electronic entry evidencing such shares) shall be
determined by the Corporation.

7. DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from an adjustment pursuant to Section 1.5(h) of the Plan; provided,
however, that this sentence will not apply with respect to any shares of Common
Stock that are delivered to you in connection with your Award after such shares
have been delivered to you.

8. RESTRICTIVE LEGENDS. The shares of Common Stock issued under your Award shall
be endorsed with appropriate legends as determined by the Corporation.

9. EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that the manner
selected by the Corporation by which you indicate your consent to your Grant
Notice is also deemed to be your execution of your Grant Notice and of this
Award Agreement. You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.

10. AWARD NOT A SERVICE CONTRACT.

(a) Nothing in this Award Agreement (including, but not limited to, the vesting
of your Award or the issuance of the shares subject to your Award), the Plan or
any covenant of good faith and fair dealing that may be found implicit in this
Award Agreement or the Plan shall: (i) confer upon you any right to continue in
the employ of, or affiliation with, the Corporation or a Parent or Subsidiary;
(ii) constitute any promise or commitment by the Corporation or a Parent or
Subsidiary regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (iii) confer any right or benefit under this Award Agreement or the
Plan unless such right or benefit has specifically accrued under the terms of
this Award Agreement or Plan; or (iv) deprive the Corporation of the right to
terminate you at will and without regard to any future vesting opportunity that
you may have.

(b) The Corporation has the right to reorganize, sell, spin-out or otherwise
restructure one or more of its businesses or Subsidiaries at any time or from
time to time, as it deems appropriate (a “reorganization”). Such a
reorganization could result in the termination of your Service, or the
termination of Parent or Subsidiary status of your employer and the loss of
benefits available to you under this Award Agreement, including but not limited
to, the termination of the right to continue vesting in the Award. This Award
Agreement, the Plan, the transactions contemplated hereunder and the vesting
schedule set forth herein or any covenant of good faith and fair dealing that
may be found implicit in any of them do not constitute an express or implied
promise of continued engagement as an employee or consultant for the term of
this Award Agreement, for any period, or at all, and shall not interfere in any
way with the Corporation’s right to conduct a reorganization.

 

3.



--------------------------------------------------------------------------------

11. WITHHOLDING OBLIGATIONS.

(a) On each vesting date, and on or before the time you receive a distribution
of the shares underlying your Restricted Stock Units, and at any other time as
reasonably requested by the Corporation in accordance with applicable tax laws,
you hereby authorize any required withholding from the Common Stock issuable to
you and/or otherwise agree to make adequate provision in cash for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Corporation or any a Parent or Subsidiary that arise in
connection with your Award (the “Withholding Taxes”). Specifically, pursuant to
Section 11(d), you have agreed to a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you have irrevocably agreed to sell a portion of the
shares to be delivered in connection with your Restricted Stock Units to satisfy
the Withholding Taxes and whereby the FINRA Dealer committed to forward the
proceeds necessary to satisfy the Withholding Taxes directly to the Corporation
and/or its Parents or Subsidiaries. If, for any reason, such “same day sale”
commitment pursuant to section 11(d) does not result in sufficient proceeds to
satisfy the Withholding Taxes or would be prohibited by applicable law at the
applicable time, you hereby authorize the Corporation and/or the relevant Parent
or Subsidiary, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Withholding Taxes by one or a combination of the
following: (i) withholding from any compensation otherwise payable to you by the
Corporation or any Parent or Subsidiary; (ii) causing you to tender a cash
payment (which may be in the form of a check, electronic wire transfer or other
method permitted by the Corporation); or (iii) withholding shares of Common
Stock from the shares of Common Stock issued or otherwise issuable to you in
connection with your Restricted Stock Units with a fair market value (measured
as of the date shares of Common Stock are issued to you) equal to the amount of
such Withholding Taxes; provided, however, that the number of such shares of
Common Stock so withheld will not exceed the amount necessary to satisfy the
Corporation’s required tax withholding obligations using the minimum statutory
withholding rates for federal, state, local and, if applicable, foreign tax
purposes, including payroll taxes, that are applicable to supplemental taxable
income; and, provided, further, that to the extent necessary to qualify for an
exemption from application of Section 16(b) of the Exchange Act, if applicable,
such share withholding procedure will be subject to the prior approval of the
Corporation’s Compensation Committee.

(b) Unless the tax withholding obligations of the Corporation and/or any Parent
or Subsidiary are satisfied, the Corporation shall have no obligation to deliver
to you any Common Stock or other consideration pursuant to this Award.

(c) In the event the Corporation’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Corporation’s withholding obligation was
greater than the amount withheld by the Corporation, you agree to indemnify and
hold the Corporation harmless from any failure by the Corporation to withhold
the proper amount.

 

4.



--------------------------------------------------------------------------------

(d) You hereby acknowledge and agree to the following:

(i) I hereby appoint such FINRA Dealer appointed by the Company for purposes of
this Section 11(d) as my agent (the “Agent”), and authorize the Agent:

 

  (1) To sell on the open market at the then prevailing market price(s), on my
behalf, as soon as practicable on or after each date on which shares of Common
Stock vest, the number (rounded up to the next whole number) of the shares of
Common Stock to be delivered to me in connection with the vesting of those
Shares sufficient to generate proceeds to cover (A) the Withholding Taxes that I
am required to pay pursuant to the Plan and this Award Agreement as a result of
the Shares vesting (or being issued, as applicable) and (B) all applicable fees
and commissions due to, or required to be collected by, the Agent with respect
thereto; and

 

  (2) To remit any remaining funds to me.

(ii) I hereby authorize the Corporation and the Agent to cooperate and
communicate with one another to determine the number of Shares that must be sold
pursuant to this Section 11(d).

(iii) I understand that the Agent may effect sales as provided in this
Section 11(d) in one or more sales and that the average price for executions
resulting from bunched orders will be assigned to my account. In addition, I
acknowledge that it may not be possible to sell shares of Common Stock as
provided by in this Section 11(d) due to (A) a legal or contractual restriction
applicable to me or the Agent, (B) a market disruption, or (C) rules governing
order execution priority on the national exchange where the Common Stock may be
traded. In the event of the Agent’s inability to sell shares of Common Stock, I
will continue to be responsible for the timely payment to the Corporation of all
Withholding Taxes and any other federal, state, local and foreign taxes that are
required by applicable laws and regulations to be withheld, including but not
limited to those amounts specified in this Section 11(d).

(iv) I acknowledge that regardless of any other term or condition of this
Section 11(d), the Agent will not be liable to me for (A) special, indirect,
punitive, exemplary, or consequential damages, or incidental losses or damages
of any kind, or (B) any failure to perform or for any delay in performance that
results from a cause or circumstance that is beyond its reasonable control.

(v) I hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this Section 11(d). The Agent is a third-party
beneficiary of this Section 11(d).

(vi) I hereby agree that if I have signed the Grant Notice at a time that I am
in possession of material non-public information, unless I inform the
Corporation in writing within five business days following the date I cease to
be in possession of material non-public information that I am not in agreement
with the provisions of this Section 11(d), my not providing such written
determination shall be a determination and agreement that I have agreed to the
provisions set forth in this Section 11(d) on such date as I have ceased to be
in possession of material non-public information.

(vii) This Section 11(d) shall terminate not later than the date on which all
withholding taxes arising in connection with the vesting of my Award have been
satisfied.

 

5.



--------------------------------------------------------------------------------

12. TAX CONSEQUENCES. The Corporation has no duty or obligation to minimize the
tax consequences to you of this Award and shall not be liable to you for any
adverse tax consequences to you arising in connection with this Award. You are
hereby advised to consult with your own personal tax, financial and/or legal
advisors regarding the tax consequences of this Award and by signing the Grant
Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so. You understand that you (and not the Corporation) shall be
responsible for your own tax liability that may arise as a result of this
investment or the transactions contemplated by this Award Agreement.

13. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Corporation with
respect to the Corporation’s obligation, if any, to issue shares or other
property pursuant to this Award Agreement. You shall not have voting or any
other rights as a stockholder of the Corporation with respect to the shares to
be issued pursuant to this Award Agreement until such shares are issued to you
pursuant to Section 6 of this Award Agreement. Upon such issuance, you will
obtain full voting and other rights as a stockholder of the Corporation. Nothing
contained in this Award Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Corporation or any other person.

14. NOTICES. Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (i) the date of personal delivery, including
delivery by express courier, or delivery via electronic means, or (ii) the date
that is five (5) days after deposit in the United States Post Office (whether or
not actually received by the addressee), by registered or certified mail with
postage and fees prepaid, addressed at the following addresses, or at such other
address(es) as a party may designate by ten (10) days’ advance written notice to
each of the other parties hereto:

 

CORPORATION:    Minerva Neurosciences, Inc.    Attn: Counsel    1601 Trapelo
Road, Suite 284    Waltham, MA 02451 PARTICIPANT:    Your address as on file
with the Corporation at the time notice is given

15. HEADINGS. The headings of the Sections in this Award Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this Award
Agreement or to affect the meaning of this Award Agreement.

16. ADDITIONAL ACKNOWLEDGEMENTS. You hereby consent and acknowledge that:

(a) The future value of your Award is unknown and cannot be predicted with
certainty. You do not have, and will not assert, any claim or entitlement to
compensation, indemnity or damages arising from the termination of this Award or
diminution in value of this Award and you irrevocably release the Corporation,
its Parents and Subsidiaries and, if applicable, your employer, if different
from the Corporation, from any such claim that may arise.

(b) The rights and obligations of the Corporation under your Award shall be
transferable by the Corporation to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Corporation’s successors and assigns.

(c) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Corporation to carry out
the purposes or intent of your Award.

 

6.



--------------------------------------------------------------------------------

(d) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(e) This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(f) All obligations of the Corporation under the Plan and this Award Agreement
shall be binding on any successor to the Corporation, whether the existence of
such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Corporation.

(g) Neither the Corporation nor any Subsidiary or Affiliate shall be liable for
any exchange rate fluctuation between your local currency and the United States
Dollar that may affect the value of the Award or of any amounts due to you
pursuant to the settlement of the Award or the subsequent sale of any shares of
Common Stock acquired upon settlement.

17. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan as if the Award had been granted under the Plan, the provisions of which
are hereby made a part of your Award, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. Your Award (and any
compensation paid or shares issued under your Award) is subject to recoupment in
accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Corporation and any compensation recovery policy otherwise required by
applicable law. No recovery of compensation under such a clawback policy will be
an event giving rise to a right to voluntarily terminate employment upon a
resignation for “good reason,” or for a “constructive termination” or any
similar term under any plan of or agreement with the Corporation.

18. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Award Agreement shall not be included as compensation, earnings, salaries,
or other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Corporation or any Parent or
Subsidiary except as such plan otherwise expressly provides. The Corporation
expressly reserves its rights to amend, modify, or terminate any or all of the
employee benefit plans of the Corporation or any Parent or Subsidiary.

19. CHOICE OF LAW. The interpretation, performance and enforcement of this Award
Agreement shall be governed by the law of the State of Delaware without regard
to that state’s conflicts of laws rules.

20. SEVERABILITY. If all or any part of this Award Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Award
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Award Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

21. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Corporation’s
Insider Trading Policy and the Corporation’s Blackout Policy.

 

7.



--------------------------------------------------------------------------------

22. AMENDMENT. This Award Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Corporation. Notwithstanding the foregoing, this Award
Agreement may be amended solely by the Plan Administrator by a writing which
specifically states that it is amending this Award Agreement, so long as a copy
of such amendment is delivered to you, and provided that, except as otherwise
expressly provided in the Plan, no such amendment materially adversely affecting
your rights hereunder may be made without your written consent. Without limiting
the foregoing, the Plan Administrator reserves the right to change, by written
notice to you, the provisions of this Award Agreement in any way it may deem
necessary or advisable to carry out the purpose of the Award as a result of any
change in applicable laws or regulations or any future law, regulation, ruling,
or judicial decision, provided that any such change shall be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.

23. COMPLIANCE WITH SECTION 409A OF THE CODE. This Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4). Notwithstanding the foregoing, if it is determined that
the Award fails to satisfy the requirements of the short-term deferral rule and
is otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code) as of the date of your “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h) and without regard to any
alternative definition thereunder), then the issuance of any shares that would
otherwise be made upon the date of the separation from service or within the
first six (6) months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the earlier of: (i) the
fifth business day following your death, or (ii) the date that is six (6) months
and one day after the date of the separation from service, with the balance of
the shares issued thereafter in accordance with the original vesting and
issuance schedule set forth above, but if and only if such delay in the issuance
of the shares is necessary to avoid the imposition of adverse taxation on you in
respect of the shares under Section 409A of the Code. Each installment of shares
that vests is intended to constitute a “separate payment” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)

24. Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other grant materials by and among, as
applicable, the Corporation and any other Parent or Subsidiary for the exclusive
purpose of implementing, administering and managing your Award. You understand
that the Corporation and (as applicable) any Parent or Subsidiary may hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Corporation, details of all Restricted Stock
Units or any other entitlement to shares of stock awarded, canceled, vested,
unvested or outstanding in your favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Award.

You understand that the Personal Data may be transferred to the Agent other
third parties assisting in the implementation, administration and management of
the Award, that these recipients may be located in the United States or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country. You understand that, if you reside outside
the United States, you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your Award, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom you may elect to deposit any shares of Common Stock acquired upon vesting
of the Award. You understand that the Data will be held only as long as is
necessary to implement, administer and manage your Award. You understand that,
if you

 

8.



--------------------------------------------------------------------------------

reside outside the United States, you may, at any time, view the Data, request
additional information about the storage and processing of the Data, request any
necessary amendments to the Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent or later seek to
revoke your consent, your employment status or Service or career with the
Corporation will not be affected; the only consequence of refusing or
withdrawing your consent is that the Corporation would not be able to grant you
restricted stock units or other Awards or administer or maintain such Awards.
For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.

* * * * *

This Award Agreement shall be deemed to be signed by the Corporation and the
Participant upon the signing or electronic acceptance by the Participant of the
Restricted Stock Unit Grant Notice to which it is attached.

 

9.